per curiam :
Sólo se impugna la cuantía de la indemni-zación concedida. No hay controversia sobre cómo sucedió el accidente que dio margen a la acción ejercitada. Se acepta la negligencia en que alega incurrió la demandada. Mien-tras Rosa María Claudio Batista y Santiago Pérez González viajaban en un automóvil de servicio público conducido por José Antonio Figueroa Olivo, un camión perteneciente a la Goodyear Western Hemisphere Corporation conducido por Manuel Vazqueztell lo chocó por la parte trasera recibiendo lesiones los pasajeros y el conductor. Radicaron esta acción en unión de sus respectivos cónyuges e hijos para resarcirse de los daños sufridos. Se dictó sentencia a su favor.
Para resarcir a los demandantes de los daños sufridos por cada uno de ellos el tribunal de instancia le concedió las si-g-uientés partidas: Dr. Santiago Pérez González $100,000.00 ; Dra. Alejandrina González $10,000.00; Dr. Jaime Pérez Rosario $1,000.00; Santiago Pérez González Jr. $2,000.00; José Arturo Pérez González $2,000.00; Matilde Pérez Gon-zález $2,000.00; Rosa María Claudio Batista $10,000.00; Jorge Luis Torres $1,000.00; Edyth Sánchez Claudio $2,000.00; Ramón Luis Sánchez Claudio $800.00; Arnaldo Sánchez Claudio $800.00; Aidee Sánchez Claudio $400.00; José Antonio Figueroa Olivo $5,000.00; Leonor Oliveras Vázquez $1,000.00.
Examinada la prueba y consideradas todas las circuns-tancias concurrentes, las lesiones recibidas y las incapaci-dades resultantes, entendemos que se ajusta más a lo razo-nable reducir la cuantía de las indemnizaciones concedidas en la forma que a continuación se expresa y reduciendo la partida de honorarios a $5,000.00:
Dr. Santiago Pérez González $40, 000. 00
Dra. Alejandrina González 1, 000. 00
*117Dr. Jaime Pérez Rosario $100. 00
Santiago Pérez González Jr. 200. 00
José Arturo Pérez González 200. 00
Matilde Pérez González 200. 00
Rosa María Claudio Batista 7, 500. 00
Jorge Luis Torres 500. 00
Edyth Sánchez Claudio 100. 00
Ramón Luis Sánchez Claudio 100. 00
Arnaldo Sánchez Claudio 100. 00
Aidee Sánchez Claudio 100. 00
José Antonio Figueroa Olivo 3, 000. 00
Leonor Oliveras Vázquez 300. 00

Modificada así la sentencia que dictó el Tribunal Superior, Sala de Arecibo, con fecha 18 de noviembre de 1960, se con-firmará.